Case 2:20-cv-03688-ODW-KES Document 14 Filed 06/29/20 Page 1 of 1 Page ID #:62



  1
  2
  3
                                                                      O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ROBERT DAMON EPPS,                       Case No. 2:20-cv-03688-ODW-KES
 12                Plaintiff,
 13          v.                                 ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
 14    DR. ABDEL,                                STATES MAGISTRATE JUDGE
 15                Defendant.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
 19   records and files herein, along with the Report and Recommendation of the United
 20   States Magistrate Judge to which no objections were filed. The Court accepts the
 21   findings, conclusions, and recommendations of the United States Magistrate Judge.
 22         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
 23   First Amended Complaint with prejudice.
 24
 25
      DATED: June 29, 2020           ____________________________________
 26                                       OTIS D. WRIGHT, II
 27                                       UNITED STATES DISTRICT JUDGE
 28
